PER CURIAM.
We reverse the order denying defendant’s motion for post- conviction relief. *671Defendant’s motion raises issues concerning the enforcement of his plea agreement. However, there is no transcript of the plea colloquy; the court reporting firm is unable to locate the reporter’s notes, and she has not responded to attempts to contact her. Therefore, the terms of the plea agreement are not part of the record, and nothing before the trial court conclusively refutes defendant’s allegations. Accordingly, defendant is entitled to an evidentia-ry hearing. See Clements v. State, 346 So.2d 1233 (Fla. 3d DCA 1977).
Reversed and remanded for an eviden-tiary hearing.